DETAILED ACTION

1.	Claims 1-10 are presented for consideration.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 10 is directed to a computer readable medium wherein the computer readable medium, according to paragraph 0057 of specification, also includes various mediums that can store program codes.  Transmission signal can store program codes for transmit as such signal is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim is not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not combination of substances and therefore not a composition of matter.  Therefore, the claim is rejected under 35 U.S.C. §101 rejection as directed to non-statutory subject matter.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claims 4 and 6: the distribution module is configure to distribute, the response module is configured to generate; the sensing module is configured to compare; a switching chip configured to forward; a main controller configured to receive; an auxiliary controller configured to receive; a comparator configured to distribute. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson [ US Patent Application No 2016/0164840 ], in view of Holenstein et al. [ US Patent No 10,394,798 ].

5.	As per claim 1, Robertson discloses the invention as claimed including a method, comprising: 
distributing a service request from a network switch to a response module [ i.e. distributor component routes request to at least two web proxy servers ] [ i.e. 300, Figure 3; and paragraphs 0065, 0067, and 0069 ], where the response module comprises a main controller configured for data interaction processing and an auxiliary controller configured for interactive data processing [ i.e. proxy servers, type A and type B receive the request for resources and proceeds to process the request ] [ 110a, 110b, Figure 3; and paragraphs 0085-0091 ], both the main controller and 
generating, by the main controller and the auxiliary controller in the response module, respective response data according to the service request, respectively [ i.e. output from the web proxy servers 110a, 110b ] [ 615, Figure 6; 715, Figure 7; and paragraphs 0092, and 0096 ]; and 
comparing the respective response data of the main controller with the respective response data of the auxiliary controller [ i.e. comparator component compares both of the outputs ] [ paragraphs 0066, and 0093 ]; if a result of comparison is inconsistent, indicating the network switch is abnormal [ i.e. detect a difference between the two outputs, an alert is generated ] [ paragraph 0096, and 0097 ].
Robertson does not specifically disclose an administrator is informed, and the response data generated by the auxiliary controller is fed back to the network switch; and, if the result of comparison is consistent, the response data generated by the main controller is fed back to the network switch.
Holenstein discloses an administrator is informed [ i.e. notifying a system administrator of the error ] [ col 25, lines 37-42 ], and the response data generated by the auxiliary controller is fed back to the network switch; and, if the result of comparison is consistent, the response data generated by the main controller is fed back to the network switch [ i.e. each subsystem will continue processing or will issue its response via a response joiner ] [ Figures 17-19; col 25, lines 28-42; and col 26, lines 54-62 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Robertson and Holenstein because the teaching of Holenstein would enable to prevent computational errors in computing systems due to 

6.	As per claim 2, Robertson discloses wherein the main controller and the auxiliary controller comprise different CPUs, different operating systems and protocol stack software to form heterogeneous equivalent controller structures [ i.e. designed/manufacture by different vendors ] [ Figure 2; and paragraphs 0063, 0064 ].  

7.	As per claim 4, Robertson discloses the invention as claimed including a device, comprising: 
a distribution module, a response module and a sensing module [ Figures 3, and 4 ], wherein: the distribution module is configured to distribute a service request from a network switch to the response module [ i.e. distributor component routes request to at least two web proxy servers ] [ i.e. 300, Figure 3; and paragraphs 0065, 0067, and 0069 ], the response module comprising a main controller configured for data interaction processing and an auxiliary controller configured for interactive data processing [ i.e. proxy servers, type A and type B receive the request for resources and proceeds to process the request ] [ 110a, 110b, Figure 3; and paragraphs 0085-0091 ], both the main controller and the auxiliary controller being of a heterogeneous equivalent controller structure [ i.e. non-identical web proxy servers ] [ paragraph 0063, and 0064 ];
the response module is configured to generate respective response data by using the main controller and the auxiliary controller according to the service request, respectively  [ i.e. output 
the sensing module is configured to compare the respective response data generated by the main controller and the auxiliary controller [ i.e. comparator component compares both of the outputs ] [ paragraphs 0066, and 0093 ]; if a result of comparison is inconsistent, determine that the network switch is abnormal [ i.e. detect a difference between the two outputs, an alert is generated ] [ paragraph 0096, and 0097 ].
Robertson does not specifically disclose inform an administrator, and feed back the response data generated by the auxiliary controller to the network switch; and, if the result of comparison is consistent, feed back the response data generated by the main controller to the network switch.
Holenstein discloses
inform an administrator  [ i.e. notifying a system administrator of the error ] [ col 25, lines 37-42 ], and feed back the response data generated by the auxiliary controller to the network switch; and, if the result of comparison is consistent, feed back the response data generated by the main controller to the network switch  [ i.e. each subsystem will continue processing or will issue its response via a response joiner ] [ Figures 17-19; col 25, lines 28-42; and col 26, lines 54-62 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Robertson and Holenstein because the teaching of Holenstein would enable to prevent computational errors in computing systems due to malware, software errors, firmware errors, or hardware design errors [ Holentein, col 1, lines 25-28 ].

8.	As per claim 5, it is rejected for similar reasons as stated above in claim 2.

9.	As per claim 9, it is rejected for similar reasons as stated above in claim 1.

10.	As per claim 10, it is rejected for similar reasons as stated above in claim 1.


11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson [ US Patent Application No 2016/0164840 ], in view of Holenstein et al. [ US Patent No 10,394,798 ], and further in view of Gukal et al. [ US Patent Application No 2017/0149825 ].

12.	As per claim 3, Robertson discloses wherein the main controller is configured for normal data interaction processing; the auxiliary controller is configured to receive distributed data consistent with that of the main controller and respond to the distributed data [ i.e. proxy servers, type A and type B receive the request for resources and proceeds to process the request ] [ 110a, 110b, Figure 3; and paragraphs 0085-0091 ].  Robertson in view of Holenstein does not specifically disclose during the interactive data processing, the auxiliary controller is in an invisible state where the auxiliary controller is isolated from the network switch.  Gukal discloses during the interactive data processing, the auxiliary controller is in an invisible state where the auxiliary controller is isolated from the network switch [ i.e. security device presence .


13.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson [ US Patent Application No 2016/0164840 ], in view of Gukal et al. [ US Patent Application No 2017/0149825 ].

14.	As per claim 6, Robertson discloses the invention as claimed including an Ethernet switch, comprising: 
a switching chip configured to forward data  [ i.e. distributor component routes request to at least two web proxy servers ] [ i.e. 300, Figure 3; and paragraphs 0065, 0067, and 0069 ]; 
a main controller configured to receive service request data distributed by the switching chip in a normal data interaction state and respond to the service request data; 15an auxiliary controller configured to receive service request data distributed by the switching chip and respond to the service request data  [ i.e. proxy servers, type A and type B receive the request for resources and proceeds to process the request ] [ 110a, 110b, Figure 3; and paragraphs 0085-
a comparator configured to distribute the service request data from the switching chip to the main controller and the auxiliary controller, to compare response data of the main controller and the auxiliary controller [ i.e. comparator component compares both of the outputs ] [ paragraphs 0066, and 0093 ], and further to forward data and/or inform an administrator according to a result of comparison [ i.e. detect a difference between the two outputs, an alert is generated ] [ paragraph 0096, and 0097 ].  
Robertson does not specifically disclose the switching chip in an invisible state.
Gukal discloses the switching chip in an invisible state [ i.e. security device presence in another device may be hidden from the device into which the security device is integrated; isolate network ] [ paragraphs 0050, 0123-0130 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Robertson and Gukal because the teaching of Gukal would enable to provide additional service or modification of the existing service can be a deterrent to potential attackers of the production systems [ Gukal, paragraph 0003 ].

15.	As per claim 7, Robertson discloses wherein the main controller and the auxiliary controller comprise different CPUs, different operating systems and protocol stack software to form heterogeneous equivalent controller structures [ i.e. designed/manufacture by different vendors ] [ Figure 2; and paragraphs 0063, 0064 ].  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446